Citation Nr: 1602557	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss with otitis media, rated as noncompensably disabling prior to November 28, 2012.

2.  Evaluation of bilateral hearing loss with otitis media, rated as 50 percent disabling from November 28, 2012, to January 18, 2013.

3.  Evaluation of bilateral hearing loss with otitis media, rated as 40 percent disabling from January 18, 2013, to October 8, 2014.

4.  Evaluation of bilateral hearing loss with otitis media, rated as 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the March 2010 rating decision from which this appeal stems, the RO denied entitlement to a compensable rating for bilateral hearing loss with otitis media.  The Veteran disagreed with the denial of a compensable rating and in an April 2013 rating decision a Decision Review Officer (DRO) increased the Veteran's rating for bilateral hearing loss with otitis media to 40 percent, effective January 18, 2013.

The Board issued a decision in November 2013 wherein it denied entitlement to a compensable disability rating prior November 28, 2012, granted entitlement to a 50 percent disability rating from November 28, 2012, to January 18, 2013, and denied entitlement to a rating in excess of 40 percent from January 18, 2013.  

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in April 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied entitlement to a compensable rating for bilateral hearing loss with otitis media prior to November 28, 2012, to a rating in excess of 50 percent from November 28, 2012, through January 17, 2013, and to a rating in excess of 40 percent since January 18, 2013, and remand the case, which Joint Motion was granted by the Court that same month.  

The basis for the Joint Motion included the Board's reliance on what was deemed an inadequate VA audiology examination.  Specifically, the parties agreed that the January 2013 VA examination report, upon which the Board relied, failed to comply with this Court's holding in Martinak v. Nicholson, requiring that an examining "VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  21 Vet. App. 447, 455 (2007).

The Board, in September 2014, remanded the matter for the Veteran to be provided with another VA examination to determine the effects of his hearing impairment on his occupation and daily life.  Specifically, in its September 2014 action, the Board requested that the audiologist who would again examine the Veteran "comment on the effects of the hearing loss on the Veteran's ability to function, to include his ability to work."  The Board stated that this should be done relative to the entire claims period, addressing each evaluation period separately.  The Board also stated that the audiologist was to "fully describe the functional effects caused by the Veteran's hearing loss disability, which description must not be limited to the Veteran's own words."   A December 2014 rating decision assigned a 50 percent evaluation for bilateral hearing loss with otitis media effective October 8, 2014.

In April 2015, the Board remanded the appeal due to a finding that a VA opinion provided in October 2014 did not conform to the Court's holding in Martinak v. Nicholson.  Id.  An August 2015 VA opinion was provided and the case was readjudicated in a December 2014 Supplemental Statement of the Case.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA opinion dated August 2015 indicates that the Veteran would have significant difficulty in a work environment in which auditory communication is critical.  The examiner noted that the Veteran has a moderate to profound hearing on the right side and mild to profound hearing loss on the left side.  The August 2015 examiner also noted that the Veteran has poor speech recognition and that combined with his hearing loss, the Veteran was expected to have difficulty with auditory communication.  

This assessment does not comply with the Board's remand directives, which were written in such a way as to elicit information required for the Board to comply with the terms of the parties' April 2014 Joint Motion.  Thus, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

The Board also finds that this matter should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

Given the August 2015 VA examiner's opinion on the functional effects of the Veteran's bilateral hearing loss with otitis media, the Board finds that the symptoms of this disability affect the Veteran's hearing in a manner that is not contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

Where a symptom of a disability is not contemplated by the schedular criteria, the Board must consider whether the disability causes marked interference with employment.  As noted above, the VA opinion dated August 2015 indicates that the Veteran would have significant difficulty in a work environment in which auditory communication is critical.  Here, there is some evidence of a unique disability picture, as well evidence of some interference in employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds the issue should be referred to the Director of Compensation for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claims folder to the audiologist who provided the August 2015 VA audiological opinion for an addendum.  

The audiologist should provide this assessment for each distinct time period, which includes 

(1) When a noncompensable rating was assigned prior to November 28, 2012; 

(2) When a 50 percent rating was assigned from November 28, 2012, to January 18, 2013; 

(3) When a 40 percent rating was assigned from January 18, 2013, to October 8, 2014; and 

(4) Since a 50 percent rating has again been assigned.

The audiologist must fully describe the functional effects caused by the Veteran's hearing loss disability, which description must not be limited to the Veteran's own words, as recorded in previous examination reports.  The audiologist must not assume that no impact on the Veteran's ability to function occupationally exists simply because he is retired.  

If the audiologist determines that an assessment of the effects of the hearing loss on the Veteran's ability to function cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   If the audiologist is unable to provide the requested opinion without further examination of the Veteran, the audiologist should make this fact known and the AOJ should arrange for another examination to take place.

(If the October 2014 audiologist is no longer available, the claims folder should be forwarded to another VA clinician to provide the requested opinions.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.)

2.  The AOJ should review the expert's opinion report, or any examination report, to ensure that it complies with the terms of this remand and the questions presented in the requests.  The AOJ should ensure that the audiologist has either provided a full assessment of the functional effects caused by the Veteran's hearing loss for each distinct rating period set forth above or has provided a full explanation for the inability to do so.

3.  Refer the appeal to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




